DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 9-11, 13, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunacker (US Pat NO 6,631,786 B1) in view of Paluncic et al. (US Pat No 9,016,436 B2). Gunacker discloses: 
Re claim 1, an apparatus (fig. 1) for applying lubricant to a selected length of rail road track (4), the apparatus comprising: a control module (Examiner takes Official Notice that a control module is known in the art); a housing (41) stationarily positioned on top of one or more ties of track (col 2 ln 34-58) along the selected length of rail road track to be lubricated 
Re claims 2, 16, wherein the control module comprises pressure (pressure supplied to 37 for expelling lubricant out of 13), power (power provided to 33,34 to drive the piston) and lubrication storage (lubricant provided upstream to 37 for expelling lubricant out of 13) components.
Re claim 3, further comprising the lubricant distribution nozzle (13), the nozzle attached to a lubricant distribution valve (1).
Re claim 4, wherein the lubricant distribution nozzle is positioned at approximately a same height as a gauge face side of the selected length of rail road track to be lubricated (fig. 3).
Re claim 9, wherein the plurality of tubes provide lubricant pressure for ejection of the lubricant from the distribution nozzle (see lubricant being ejected at 13 in fig. 3) as the lubricant distribution block moves in a first direction (fig. 1-2 show 2 being able to be driven to the left or right depending on the pressure provided by 33,34) along the selected length of rail road track (Gunacker discloses the claimed structure thus would be able to perform the claimed function).
Re claim 10, 
Re claim 13, a system (fig. 1) for remote lubrication of a section of rail road track (4), the system comprising: a vessel (col 4 ln 5: although not show, vessel would be upstream of 37 for supplying lubricant) for holding a supply of lubricant outside of a housing (the figures show feed line 37 extending outside of the housing 41 and col 4 ln 4-5 describes a reservoir at the upstream end of 37, which is outside of the housing 41) and spaced apart from the section of rail road track (the figures show feed line 37 extending outside of the housing 41 and col 4 ln 4-5 describes a reservoir at the upstream end of 37, which would be placed spaced from the track shown in fig. 2-3); the housing (41) having a length (left-right direction of 41 shown in fig. 1) coextending with and secured to the section of rail road track in a position on top of one or more ties of the section of rail road track (col 2 ln 34-58); a lubricant distribution block (1,39,9,10,36,37) positioned at least partially within the housing and slidable therealong (col 3 ln 41-42) and having a distribution nozzle (13); and at least one tube (9) for delivering the lubricant from the vessel to the lubricant distribution block for lubrication distribution on the section of rail road track
Gunacker does not disclose:
Re claim 1, the lubricant distribution block having a retractable distribution nozzle outwardly extendable from the housing; the control module is spaced apart from the housing.
Re claim 11, wherein the lubricant distribution nozzle is retracted at least partially into the housing when in the stand-by position.
Re claim 13, the vessel spaced apart from the housing; a distribution nozzle that is extendable and retractable with respect to the housing and is extendable in a direction of the section of rail road track for lubrication distribution on the section of rail road track.
However, Paluncic teaches a rail lubricating device (fig. 1):
Re claims 1, 13, a control module (11,13); the lubricant distribution block (19) having a retractable distribution nozzle (30) outwardly extendable from the housing (transition between fig. 1 and fig. 2 shows the nozzle being extendable/retractable; when taught to Gunacker the nozzle would move into and out of the housing); the control module is spaced apart from the housing (figs. 1-3 show the control module, including vessel 11, is separate and spaced from housing 20).
Re claims 2, 16, wherein the control module comprises pressure (pressure from 13), power (hydraulic power from 13) and lubrication storage (11) components.
Re claim 11, wherein the lubricant distribution nozzle is retracted at least partially into the housing when in the stand-by position (transition between fig. 1 and fig. 2 shows the nozzle being extendable/retractable; when taught to Gunacker the nozzle would move into and out of the housing).
Examiner takes Official Notice that a control module for a lubricating apparatus is known in the art. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the control module in order to control the start/stop of the lubrication means. While Examiner asserts that a control module is known, this feature is further taught by Paluncic, see above.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a retractable nozzle, as taught by Paluncic, to protect the nozzle from dirt/debris when not in use. Further, being able to control the distance between the nozzle and rail surface allows for better control of the lubricant distribution onto the rail surface.

Claims 5, 6, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunacker (US Pat NO 6,631,786 B1) in view of Paluncic et al. (US Pat No 9,016,436 B2) and Kelley (US Pat No 6,419,072 B2). Gunacker as modified discloses the apparatus (as cited above). Gunacker as modified does not clearly disclose:
Re claims 5, 14, wherein the lubricant distribution block is electrically powered for linear movement in reciprocating directions along the length of the housing.
Re claims 6, 15, further comprising a redundant belt driven system for moving the lubricant distribution block in reciprocating directions along the length of the housing.
However, Kelley teaches a belt drive system (fig. 1):
Re claims 5, 14, wherein the lubricant distribution block (18) is electrically powered for linear movement in reciprocating directions along the length of the housing (the linear movement of 18 is powered via electric motor 55).
Re claims 6, 15, further comprising a redundant belt driven system (fig. 1: two belts 12) for moving the lubricant distribution block in reciprocating directions along the length of the housing.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ an electrically powered belt drive, as taught by Kelley, for improved precision to drive the block to the desired position. 

Claims 7 and 8 is/are rejected /under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunacker (US Pat NO 6,631,786 B1) in view of Paluncic et al. (US Pat No 9,016,436 B2) and Arens et al. (US Pub No 2002/0056592 A1). Gunacker as modified discloses the apparatus (as cited above). Gunacker as modified does not disclose:
Re claim 7, 
Re claim 8, further comprising a mechanism in the control module for initiating lubrication manually.
However, Arens teaches a lubricating apparatus (fig. 1):
Re claim 7, further comprising a wheel sensor (225) positioned at or near the selected length of rail road track and configured to actuate the application of lubrication along the selected length of rail road track in response to sensing one or more wheels of an oncoming train (par [0077]).
Re claim 8, further comprising a mechanism in the control module for initiating lubrication manually (par [0078]).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the wheel sensor, as taught by Arens, to allow for automatic rail lubrication only when there is an incoming train. This would prevent wasting of the lubrication. 
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the manual mechanism, as taught by Arens, to allow the operator to add more lubricant to the rail accordingly.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
On pages 5-6 of the Remarks, Applicant argues Paluncic’s drawings are schematic sketch, therefore cannot be relied upon to show the control module is spaced from the housing. Examiner respectfully disagrees. Gunacker shows the feed line 37 extending outside and away from the housing 41. Fig. 2 shows 37 positioned on the side of the housing that is opposite to the track while fig. 3 shows 37 being spaced apart from the housing. Gunacker col 4 ln 4-5 describes a reservoir at the upstream end of 37, which is implied that the reservoir would be positioned spaced from the housing and track given 
On pages 6-7, Applicant argues Paluncic’s nozzle would only lubricate the top of the rail and not the gauge face, therefore is distinct from the claimed invention and does not make the claimed invention obvious. Examiner respectfully disagrees. Gunacker discloses the gauge face of the rail being lubricated in fig. 3. The Paluncic reference was taught to modify the nozzle movement being retractable into and out of the housing. This is to protect the nozzle from dirt/debris when not in use. Further, being able to control the distance between the nozzle and rail surface allows for better control of the lubricant distribution onto the rail surface. The feature of lubricating the top of the rail in Paluncic was not taught into Gunacker.
On pages 7-9, Applicant submitted prior remarks. Please see the previous Office Actions for Examiner’s responses corresponding to these remarks. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654